Citation Nr: 0935142	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to assignment of a temporary total rating based on 
the need for convalescence following low back surgery, beyond 
May 1, 2007.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to September 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The Veteran underwent an L5-S1 lumbar laminectomy and 
fusion, with subsequent screw adjustment on January 24th and 
25th, 2007.  

2.	In May 2007, the Veteran's low back disorder was not 
considered to have been stabilized for work or vocational 
rehabilitation; records dated in August 2007 show that side 
effects from neurotontin medication were prohibitive in holding 
a job.  

3.	In late September 2007, the Veteran was noted to be actively 
participating in VA vocational rehabilitation.  


CONCLUSION OF LAW

The criteria for extension of a temporary total disability 
evaluation based on the need for convalescence following low 
back surgery, to October 1, 2007, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Id.

In a VCAA letter dated in September 2007, the Veteran was 
afforded legally sufficient notice regarding his claim for 
entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30, based on a need for convalescence.  The letter 
set out the elements of entitlement and described the evidence 
and information needed to substantiate the claim; it also 
detailed the respective responsibilities of VA and the Veteran 
in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

This VCAA-compliant notice was not provided to the Veteran 
prior to the adjudication of this case.  However, after VCAA-
compliant notice was sent, the claim was readjudicated without 
"taint" from prior adjudications.  Thus, to decide the appeal 
now would not be prejudicial.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Regulations provide that a total disability rating (100 
percent) will be assigned without regard to other provisions of 
the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two or three 
months from the first day of the month following such hospital 
discharge or outpatient release.  In order to attain the 
temporary total disability rating, the Veteran must demonstrate 
that his service connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe postoperative residuals, such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight- bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more.  38 C.F.R. § 4.30(a) (2007).  

The Veteran underwent a lumbar laminectomy, involving L5-S1 on 
January 24, 2007, with an adjustment of screws on January 25, 
2007.  A temporary total disability evaluation was assigned 
from the date of surgery to May 1, 2007, a period of three full 
months.  

A review of VA medical records reveals that in April 2007, the 
Veteran was examined by VA at which time it was noted that he 
had just begun walking.  He stated that the pain had improved 
and there was occasional radiation to the thighs laterally.  He 
continued to have muscle spasms.  He was slowly increasing the 
distance that he walked and avoided lifting, pushing, or 
pulling.  He used 2 hands to lift anything, even a gallon of 
milk.  If he sat for over 30 minutes, he needed to lie down for 
relief.  He continued to have difficulty with stairs.  He was 
able to complete his activities of daily living, but did so 
slowly.  He needed help putting on his pants as it was 
difficult for him to bend.  He did have bowel and bladder 
control.  Forward flexion was to 30 degrees; backward extension 
was to 5 degrees; lateral flexion was to 10 degrees, 
bilaterally; and rotation was to 10 degrees, bilaterally.  

Records of VA outpatient treatment dated in May 2007 show that 
the Veteran had been discharged from vocational rehabilitation 
as well as his job due to the extent of his neck and low back 
disabilities.  It was noted that he was invited to resubmit to 
vocational rehabilitation when his neck and back pain 
stabilized.  The assessment included an inability to lift more 
than 15 pounds and was still unable to bend over.  He could 
kneel on only one knee and used his upper extremities to lift 
himself to a standing position.  He was not able to twist his 
trunk without discomfort.  He was able to increase his 
ambulation distance from 50 feet to 100 feet.  In August 2007, 
it was noted that medication that the Veteran used for 
neurogenic pain made him very drowsy to the point where it was 
"quite prohibitive in raising his children and holding a 
job."  His medication was to be altered.  

An examination was conducted by VA in late September 2007.  At 
that time, it was reported that his pain and lower leg numbness 
had lessened since his low back surgery in January 2007.  He 
was actively participating in vocational rehabilitation, but 
had many limitations due to back pain.  The assessment included 
references to limitation of prolonged sitting and an inability 
to climb stairs without excessive pain.  He was not able to 
lift more than 10 pounds or walk more than 10 to 15 minutes.  
He was able to drive 35 miles.  This did cause him discomfort.  

The record shows that the Veteran continued to have significant 
difficulties with his low back in April 2007 and that his back 
was not considered to have stabilized when he was evaluated in 
May 2007.  At that point he was not able to participate in 
vocational rehabilitation.  In August 2007, he was shown to be 
having significant difficulties with the medications used to 
alleviate his symptoms.  Although there is no mention of 
crutches, canes, or other assistive devices in connection with 
his surgery, it is clear that the Veteran had not yet recovered 
from his surgery.  He had not been released to work or to 
participate in vocational rehabilitation.  On examination in 
late September 2007, it was reported that the Veteran was now 
actively participating in vocational rehabilitation, although 
he continued to have some significant restrictions on his 
activities.  Under these circumstances, an extension of the 
temporary total disability evaluation under 38 C.F.R. § 4.30 
until the end of September 2007 is considered appropriate.  As 
such, the appeal is granted until October 1, 2007.  




ORDER

Extension of a temporary total disability evaluation based on a 
need for convalescence October 1, 2007, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


